Bates, Judge,
delivered the opinion of the court.
This is a suit against the maker and endorsers of a promissory note. There was judgment for the plaintiff, and a motion by one of the endorsers in arrest of judgment for the insufficiency of the petition. The petition states that one of the defendants made a negotiable note, and the others endorsed it, but it does not state the facts necessary to constitute it a negotiable note. In this respect it is precisely like the case of Jaccard v. Anderson, 32 Mo. 188, and for the reason there stated the judgment is reversed and the cause remanded.
Judges Bay and Dryden concur.